Citation Nr: 1828308	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from May 1967 to May 1971, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for hypertension among other claims.  The Veteran filed his notice of disagreement in May 2010, and timely filed his substantive appeal in June 2012.

This case was previously before the Board in September 2016, where the issue on appeal was remanded for further evidentiary development.


FINDING OF FACT

Hypertension did not have its onset during active service, did not manifest within one year of separation from active service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.                  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Service Connection Claim

The Veteran contends that his hypertension was caused by his military service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See        Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017); see also          38 U.S.C. §§ 1101 (2012).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.            38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. § 3.307(a)(3) (2017).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for a disease listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See                              38 C.F.R. § 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability, which was either caused or aggravated by a service-connected disability.                38 C.F.R. § 3.310 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2017).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id. The requirement of multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

The Board notes that the Veteran has been diagnosed with hypertension.  See July 2017 C&P Examination.  Therefore, the first element of service connection is satisfied.  

However, the Veteran's service treatment records (STRs) are negative for complaints, treatments, or a diagnosis of hypertension.  In fact, in his separation examination, in May 1971, the Veteran's blood pressure was 126/88.  Even more, in an August 1974 examination for his reserve service, the Veteran's blood pressure was 118/68.  Moreover, the separation examination indicated that his heart and vascular system were "normal."  

Thus, the evidence of record fails to show that the Veteran had hypertension during service or upon his discharge from service.  In addition, the Veteran's post-service treatment records are negative for any reports or diagnoses of hypertension within one year of his discharge.  Additionally, the Veteran has not alleged that he had hypertension within one year of discharge.  

Therefore, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because hypertension was not shown within one year of active service.  The Board also finds that direct service connection cannot be established because the evidence does not show that the Veteran developed this condition during service.  No health care professional has linked currently existing hypertension to the Veteran's active duty service on a direct or secondary basis.  In fact, at the time of the July 2017 examination, the VA examiner opined that the Veteran's hypertension is less likely than not related to military service.  She reasoned that there are multiple reasons why the Veteran could have developed hypertension, including his age, diet or obesity and other comorbidities.  Likewise, the examiner was unaware of any medical literature linking hypertension to herbicide exposure.  She added that there are too many other co-morbidities to blame the Veteran's hypertension to his time in the military.

Additionally, the examiner opined that the Veteran's hypertension is less likely than not proximately due to or aggravated by any of the Veteran's service-connected disability.  She reasoned that there is no medical evidence that would give a positive correlation of any currently diagnosed condition to the Veteran's hypertension.

Moreover, to the extent that the Veteran has alleged such a link, the Board finds this is without probative value.  A layperson is not competent to provide an etiology opinion for hypertension as it not within a layman's sensibilities to be able to diagnose.  
With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that the presumption is inapplicable in the present case because hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition to which the presumption applies.  In addition, the Board finds that there is no competent evidence of record that indicates that his hypertension was caused by his presumed exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).  The Veteran has not submitted any opinion or evidence from a competent source, which links hypertension to exposure to herbicides.  Conversely, the July 2017 examiner opined that the Veteran's hypertension is less likely than not caused by the Veteran's in-service exposure to herbicide, because there is no medical literature linking hypertension to herbicide exposure.

The Board finds that the opinions of the July 2017 examiner are adequate because the clinician considered the relevant history of the Veteran's hypertension, provided sufficiently detailed descriptions of the disability, and provided analysis to support her opinion concerning the etiology of the condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In sum, the preponderance of the evidence is against a finding that the Veteran's hypertension was caused, or aggravated, by in-service exposure to herbicide agents or his service-connected disabilities.

Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


